Title: To Thomas Jefferson from S. Waydown, 9 January 1823
From: Waydown, S.
To: Jefferson, Thomas


Dear sir
Charlottsville
Jany 9th 1823
Some months ago my daughter delivered to me your kind invitation to make your hospitable mansion my home while supplying the office of Mr Hatch It was my sincere intention Sir to have thanked you in person and it has often given me pain that I did not so I am also indebted to Mrs Randolph & the ladies for their very kind attentions to my dear children I hope you are getting over the painful accident you have suffered Permit me Sir to wish you every blessing and believe to beYour much obliged servant &cS Waydown